IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-43,550-03


EX PARTE KENNETH MORRIS





ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
AND MOTION FOR STAY OF EXECUTION FROM CAUSE NO. 597997 IN THE
339TH JUDICIAL DISTRICT COURT
HARRIS COUNTY


Per Curiam.  Price, J., filed a dissenting statement which Womack, J., joined.


O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5.
	In December 1993, a jury found applicant guilty of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Texas Code of Criminal Procedure
Article 37.071, and the trial court, accordingly, set applicant's punishment at death.  This
Court affirmed applicant's conviction and sentence on direct appeal.  Morris v. State, 940
S.W.2d 610 (Tex. Crim. App. 1996).  Applicant filed his initial post-conviction application
for writ of habeas corpus in the convicting court on March 26, 1998.  This Court denied
relief.  Ex parte Morris, No. WR-43,550-01 (Tex. Crim. App. Jan. 12, 2000)(not designated
for publication).  Applicant filed his first subsequent application in the trial court on April
10, 2003.  This Court dismissed the application.  Ex parte Morris, No. WR-43,550-02 (Tex
Crim. App. Apr. 14, 2003)(not designated for publication).  Applicant's second subsequent
application was filed in the trial court on March 2, 2009.
	Applicant presents four allegations in his application in which he claims that the
decision to seek the death penalty in his case was based on race.  We have reviewed the
application and find that applicant has failed to make a prima facie case of discrimination. 
Thus, applicant has failed to meet the dictates of Article 11.071, § 5.  Accordingly, we
dismiss his application.  Applicant's motion for stay of execution is denied.
	IT IS SO ORDERED THIS THE 4TH DAY OF MARCH, 2009.

Do Not Publish